Citation Nr: 1607971	
Decision Date: 03/01/16    Archive Date: 03/09/16

DOCKET NO.  09-42 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for neurologic abnormalities, to include as secondary to service connected mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial compensable rating prior to March 6, 2015 and 10 percent thereafter for mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1982 to October 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for a lumbar spine disability and assigned a noncompensable rating, effective November 1, 2007.

Thereafter, in a March 2015 rating decision, the RO increased the rating for the Veteran's service-connected lumbar spine disability 10 percent, effective March 6, 2015.

The Veteran testified before the undersigned at a Board hearing in December 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that the issue of entitlement to neurologic abnormalities has not been adjudicated by the RO.  However, under the rating criteria for disabilities of the spine, neurologic abnormalities are to be considered in claims regarding conditions of the spine and separately rated.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242, Note (1).  Thus, the Board has jurisdiction of this issue.  

The issue of entitlement to service connection for neurologic abnormalities is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to May 6, 2015, the Veteran's lumbar spine disability was manifested by complaints of pain and stiffness; however, range of motion of the lumbar spine was normal.

2.  As of May 6, 2015, the Veteran's lumbar spine disability has been manifested by limitation of motion but forward flexion has exceeded 60 degrees; there is no muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reverse lordosis, or abnormal kyphosis. 


CONCLUSIONS OF LAW

1.  Prior to March 6, 2015, the criteria for an initial compensable for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2015).

2.  As of March 6, 2015, the criteria for an initial rating in excess of 10 percent for a lumbar spine disability have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.10, 4.71a, Diagnostic Code 5242 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

In cases such as this, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2015).

Service treatment records are associated with claims file.  All post-service treatment records and reports identified by the Veteran have been obtained.  The Veteran has not identified any additional records that should be obtained prior to a Board decision.  Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied.  

The Veteran was afforded VA examinations in October 2007 and March 2015.  The examinations are adequate for the purposes of the matter adjudicated herein, as they were based on consideration of the Veteran's pertinent medical history and described the current severity of the Veteran's disability.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

At the December 2015 Board hearing, the Veteran was made aware of the issue before the Board.  Further, the undersigned asked questions designed to elicit relevant testimony that would help substantiate the claim on appeal and sought to ensure that all relevant records were included in the claims file.  In light of these factors, the Board finds the duties imposed by Bryant were met.

Overall, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.

Legal Criteria

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it is possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997); 38 C.F.R. § 4.59 (2013).

Pain without accompanying functional limitation cannot serve as the basis for a higher rating.  Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).  It is, however, VA's policy to grant at least the minimal compensable rating for actually painful motion.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. §§ 4.7, 4.21.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. 38 C.F.R. § 4.3. 

Rating Criteria

The Veteran's lumbar spine disability has been rated under Diagnostic Code 5242 for degenerative arthritis of the spine.

Under the General Rating Formula, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, unfavorable ankylosis of the entire spine warrants a 100 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5242.

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating.  Id. 

Forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  Id. 

Forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis warrants a 20 percent rating.  Id.

Forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height warrants a 10 percent rating.  Id.

Under the General Rating Formula, any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately under appropriate diagnostic codes.  Id. at Note (1).

Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  See also 38 C.F.R. § 4.71a, Plate V.

Factual Background

The Veteran was provided a VA examination in October 2007.  His reported symptoms included pain and stiffness.  There was no weakness of the lumbar spine.  The appellant stated that pain occurred 1 time per month, was localized, and lasted for an hour.  The pain was characterized as burning, aching, and cramping and was elicited by physical activity and stress.  It was relieved by rest and over-the-counter medication.

Range of motion testing revealed flexion to 90 degrees; extension to 30 degrees; right and left lateral flexion to 30 degrees; and right and left rotation to 30 degrees.  The examiner noted that the joint function of the spine was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use. 

The examination revealed no evidence of radiating pain on movement.  Muscle spasms were absent and there was no ankylosis or tenderness of the lumbar spine.  Straight leg testing on the left and right were negative.  Inspection of the spine revealed normal head position with symmetry in appearance.  There was symmetry of spinal motion with normal curvatures of the spine.  There were no signs of intervertebral disc syndrome with chronic and permanent nerve root involvement.

Private treatment records dated from October 2008 to June 2010 demonstrate treatment for low back pain.  Reported symptoms included pain and tightness in the low back.

The Veteran was afforded an additional VA examination in March 2015.  At the time of the examination, the appellant reported flare-ups, which caused back soreness and pain.

Range of motion testing revealed flexion to 90 degrees or greater with evidence of pain at 90 degrees or greater; extension to 30 degrees or greater with evidence of pain at 30 degrees or greater; right and left lateral rotation to 30 degrees or greater with evidence of pain at 30 degrees or greater; and right and left lateral rotation to 30 degrees or greater with evidence of pain at 25 degrees.  There was no additional limitation in range of motion of the lumbar spine following repetitive testing.  

There was no localized tenderness or pain to palpation for joints and/or soft tissue of the lumbar spine.  Muscle strength testing, reflex examination, and sensory examination were all normal.  There was no atrophy, radiculopathy, neurologic abnormalities or intervertebral disc syndrome.  The examiner noted that the appellant's posture and gait were within normal limits.  

The examiner reported that there were contributing factors of pain, weakness, fatigability and/or incoordination and there was additional limitation of functional ability of the lumbar spine during flare-ups or repeated use over time.  The degree of range of motion loss during pain on use or flare-ups was approximately 10 degrees in limitation on flexion and 5 degrees on extension.  

During the Board hearing, the Veteran reported that symptoms associated with his lumbar spine included pain and flare-ups.

Analysis

After a review of the evidence of record, the Board finds that an initial compensable rating prior to March 6, 2015 and 10 percent thereafter is not warranted.

Prior to March 6, 2015, the Veteran's lumbar spine was manifested by subjective complaints of pain.  However, at the time of the October 2007 VA examination, range of motion of the lumbar spine was within normal limits.  See 38 C.F.R. § 4.71a, Note (2).  Combined range of motion of the lumbar spine was greater than 235 degrees.  Additionally, there were no muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  As such, a compensable rating is not warranted for this stage of the appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

As of March 6, 2015 the Veteran's lumbar spine disability was manifested by limitation of motion.  However, the evidence does not suggest that forward flexion of the lumbar spine was limited to 60 degrees.  Moreover, there is no evidence of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spine contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  On examination in March 2015, flexion was 90 degrees or greater with pain.  The Veteran reported flare-ups, however, the examiner noted that during flare-ups and repeated use over time, range of motion was decreased by an additional 10 degrees on flexion and an additional 5 degrees on extension.  Thus, even during a period of flare-ups, the Veteran's lumbar spine disability does not meet the criteria for the next-higher 20 percent rating.  As such, a rating in excess of 10 percent is not warranted at any time during the period on appeal.  See 38 C.F.R. § 4.71a, Diagnostic Code 5242.

The Board has considered additional limitation of function per 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  In this regard, the Veteran has complained of pain, stiffness, and flare-ups.  However, despite the noted symptoms, the objective evidence of record does not show any additional functional limitation that is tantamount to marked interference in range of motion. As such, higher ratings are not warranted for any stage of the appeal. 

The Board has considered all potentially applicable diagnostic codes in accordance with Schafrath v. Derwinski, 1 Vet. App. 589 (1991), but the Veteran's lumbar spine disability could not receive a higher rating under an analogous diagnostic code.  See 38 C.F.R. § 4.115(b).  

For the foregoing reasons, the Board finds that a preponderance of the evidence is against the claim of entitlement to an initial compensable rating prior to March 6, 2015 and 10 percent thereafter for a lumbar spine disability.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.3, 4.7.

Extraschedular Consideration

The Board has also considered whether this case should be referred for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1).  However, this case does not present such an exceptional or unusual disability picture that it would be impracticable to apply the schedular standards, and referral is unnecessary.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  Here, the manifestations of the Veteran's lumbar spine disability, specifically pain and reduced range of motion, are fully considered by the rating criteria.  As such, referral for consideration of an extra-schedular rating is not necessary at this time.  Id.  at 115-16.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for additional disability from a combined effect of multiple conditions.

Total Disability Rating Based Upon Individual Unemployability (TDIU)

Finally, the Board notes that entitlement to a TDIU is an element of all increased disability rating claims.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the record is negative for evidence that the Veteran is unemployable due to his erectile dysfunction disability.  In so finding, neither the Veteran nor the evidence of record has indicated that the service-connected lumbar spine disability has rendered him unemployable.  Therefore, remand or referral of this claim for consideration of entitlement to a TDIU is not necessary.


ORDER

Entitlement to an initial compensable rating prior to March 6, 2015 and 10 percent thereafter for mild anterior osteophyte formation, L4-5 and degenerative disc disease of the lumbar spine is denied.


REMAND

As noted, neurologic abnormalities are to be evaluated in connection with service-connected spinal injuries and separate ratings are to be assigned if appropriate.

The Board notes that at the time of the March 2015 VA examination, neurologic abnormalities were not reported or found on examination.  However, during the December 2015 Board hearing, the Veteran reported that he had begun to experience neurologic issues, to include bowel and bladder problems.  Thus, a remand is necessary to determine if the Veteran has any current neurologic abnormalities and whether the conditions are related to his service-connected lumbar spine disability. 

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to evaluate any neurologic abnormality associated with the lumbar spine disability.  The claims file, including this remand, must be reviewed by the examiner and such review should be noted in the examination report.

Identify each neurologic abnormality found on examination, to include any bladder or bowel condition.  All motor, sensory, and other sensory testing should be performed.  The examiner should state whether it is at least as likely as not that the neurologic manifestations are a component of the service-connected lumbar disc disease.  If not, is it at least as likely as not (a 50 percent probability or more) that any neurologic abnormality has been aggravated by (i.e., permanently worsened beyond normal progression) the Veteran's  service-connected lumbar spine disability?  If aggravation is found, please give a baseline level of disability and a level of disability after aggravation.  A rationale should be given for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


